DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments of 11/22/2021 have been entered in full. Claims 1, 5, 15, 18-20, and 26-29 are pending.
Withdrawn Rejection
The prior rejection of claims 37 and 38 on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No 7344716 is withdrawn as moot in view of the cancelation of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 15, 18-20 and 26-29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant’s remarks filed 11/22/2021 rely solely on previous remarks in Applicant's Amendment filed on April 23, 2021; Applicant's Appeal Brief filed on January 8, 2020; and Applicant's Amendment filed on May 31, 2019. These arguments have been addressed in previous Office actions and the rejection is maintained for reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 18-20 and 26-29 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6723335 (Moehlenbruck) taken together with US 6049026 (Muschler; of record) for reasons of record and the following.
The rejection of record finds that Moehlenbruck teaches methods and compositions for treating intervertebral disc impairment and stimulating extracellular matrix production in degenerative disc disease (col 1, para 1-2). The reference teaches that disc regeneration in a patient is promoted by administration of mesenchymal stem cells from the bone marrow to the three dimensional matrix of nucleus pulposus, (col 5, lines 5-26; claims 1,3, 5). The reference also teaches that the living cells have the inherent capability of synthesizing extracellular matrix molecules (col 5, lines 6-11), thereby teaching that living autologous cells inhibit the degeneration of an extracellular matrix of a nucleus pulposus.
The rejection of record further acknowledges that Moehlenbruck does not teach that the mesenchymal stem cells (MSC) are concentrated by binding to alkaline phosphatase surface antigen or STRO-1 surface antigen, as recited in the claims. Muschler is cited that evidence that alkaline phosphatase and STRO-1 are well known markers for mesenchymal stem cells, such that STRO-1 and antibodies to alkaline phosphatase are suitable affinity reagents to filter and concentrate MSC (col. 4, lines 28-31). Therefore, it would obvious for one of skill in the art prior to the filing of the instant application to concentrate MSC by immunoaffinity to STRO-1 or anti-
In the remarks filed 11/22/2021, Applicant argues that “one of ordinary skill in the art would not have combined the teachings of Moehlenbruck and Muschler to arrive at Applicant's claimed methods, and the Office has not articulated a sufficient rationale for finding that one of ordinary skill in the art would have done so.” In particular, Applicant argues that that one of ordinary skill in the art would not have combined the teachings of Moehlenbruck and Muschler because Moehlenbruck and Muschler are directed to different subject matter:
“Moehlenbruck teaches methods of treating intervertebral disc impairment, and stimulating extracellular matrix production in degenerative disc disease. In contrast, Muschler teaches bone grafting for the repair of bone/skeletal defects. See, e.g., Abstract; col. 1, lines 16-32 (Background of the Invention); col. 2, lines 28-30 (Summary of the Invention); and claims 1 and 20. One of ordinary skill in the art would have understood the clear distinction between bones and soft tissue intervertebral discs, and between repairing bone defects and repairing soft tissue defects.”

Applicant’s argument is not persuasive because Muschler is relied upon for teaching how to filter, concentrate, and incorporate mesenchymal stem cells into a matrix for implantation, not for any teaching as to what the cell-matrix complex should be used for.
One of skill in the art attempting to perform the method of Moehlenbruck would find it necessary to incorporate sufficient numbers of living MSC into a matrix for implantation. The skilled artisan would be aware that this problem had already been solved by Muschler. The Muschler specification teaches isolation of MSC, immunoaffinity purification using STRO-1 and alkaline phosphatase antibodies, and incorporation of the cellular into matrices (col. 3, lines 42-63 and col. 4, lines 9-11 and 27-49). 
Therefore, contrary to Applicant’s argument, one of skill in the art at prior to the filing of the instant application would predict that the Muscher method would result in a concentrated, matrix-bound cell population that could be successfully used in a method of intervertebral disc repair accord to Moehlenbruck. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398 at, 82 USPQ2d at 1395.  
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647